Opinion issued May 6, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00083-CR
———————————
Rogerio Olivares, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 230th District Court
Harris County, Texas

Trial Court Case No. 1207411
 

 
  MEMORANDUM OPINION
          Appellant, Rogerio Olivares,
has filed a motion to dismiss this appeal. 
The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We
have not yet issued a decision. 
Accordingly, we grant the motion and dismiss the appeal. 
          We further dismiss pending
motions as moot.
          We
direct the clerk of this Court to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
                                                PER
CURIUM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).